[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT
The plaintiff has filed a motion for summary judgment in this action. The complaint and the plaintiff's affidavit claim that he had stopped in traffic on Interstate I-95 in Fairfield. After he had stopped the truck he was driving was struck from the rear by the defendant's car. This allegation of the complaint is admitted in the defendant's answer. In addition to an affidavit the plaintiff filed a copy of the defendant's motor vehicle accident report with the motion for summary judgment.
A summary judgment can be granted if the pleadings, affidavits and other documentary proof show that there is no genuine issue of material fact and that the moving party is entitled to judgment as a matter of law. Bartha v. Waterbury House Wrecking Co., 190 Conn. 8, 11. An interlocutory summary judgment can be granted on the issue of liability alone even though there may be a genuine issue of material fact as to damages. Section 385, Connecticut Practice Book. The defendant has not filed a counter affidavit or any documentary evidence sufficient to raise a question of fact over the issue of liability. The plaintiff claims that he was stopped on the highway. A motorist has a duty to have his vehicle under control and to stop it before striking other vehicles ahead of him on a public highway. While a summary judgment is sometimes inappropriate in an automobile negligence case since it requires the trier to determine whether the standard of care was met, in this case there is nothing in the court file to indicate any cause for the accident other than facts amounting to negligence on the part of the defendant, and the defendant did not appear to oppose the motion.
The motion for summary judgment on the issue of liability is granted, and the plaintiff may claim the case for a hearing in damages.
ROBERT A. FULLER, JUDGE